           Case 18-16248-MAM         Doc 194      Filed 01/25/19     Page 1 of 2



                      UNITED STATES BANKRUPTCY COURT
                       SOUTHERN DISTRICT OF FLORIDA
                              West Palm Beach Division

In re:                                                        Case No.: 18-16248-MAM

CHANCE & ANTHEM, LLC,                                         Chapter 7

            Debtor.
_____________________________/

           NOTICE OF APPEARANCE AND REQUEST FOR SERVICE

         PLEASE TAKE NOTICE that David A. Ray, of the law firm of David A. Ray,

P.A., hereby appears as Counsel for creditor and interested party Carl Stone.

         PLEASE TAKE FURTHER NOTICE that request is made, pursuant to 11 U.S.C.

§§ 342 and 1109(b), and Rules 2002, 2018, 3017, 7005, 7024, 9007, 9019(b) and 9013 of

the Federal Rules of Bankruptcy Procedure, as applicable, and the applicable local rules,

that a true, complete and accurate copy of each and every notice required to be given in

this case, as well as copies of all pleadings and other papers filed in the captioned matter,

be directed to

                               David A. Ray
                               David A. Ray, P.A.
                               1330 Southeast 4th Avenue, Suite I
                               Fort Lauderdale, Florida 33316
                               Email: dray@draypa.com

         PLEASE TAKE FURTHER NOTICE that the foregoing request includes not only the

notices and papers referred to in the Federal Rules of Bankruptcy Procedure specified above, but

also includes, without limitation, orders and notices of any application, motion, petition, request,

disclosure statement, plan, complaint, demand, objection, whether formal or informal, written or

oral, and whether transmitted or conveyed by mail, delivery, telephone, telegraph, telex, email or

otherwise, which may affect or seek to affect in any way the rights or interests of any party or
          Case 18-16248-MAM          Doc 194      Filed 01/25/19     Page 2 of 2



any related entities, property or proceeds in which the debtor(s) or any other estate representative

or interested party may claim an interest.

                                                      David A. Ray, P.A.

                                                      By: /s/ David Ray
                                                      David A. Ray
                                                      Fla. Bar No. 13871
                                                      1330 Southeast 4th Avenue, Suite I
                                                      Fort Lauderdale, Florida 33316
                                                      Ph: 954-399-0105
                                                      dray@draypa.com




                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on January 25, 2019, a true and correct copy of this
filing was electronically filed with the Clerk of the Court using CM/ECF. I also certify
that this filing is being served on counsel of record and parties in interest on this day via
transmission of Notices of Electronic Filing generated by CM/ECF.

                                                              /s/ David Ray
                                                              David A. Ray
